 



EXHIBIT 10.50
January 16, 2007
MasTec, Inc.
800 Douglas Road
North Tower, 12th Floor
Coral Gables, FL 33134
Attention: Chief Executive Officer

     RE:     Consent to Refinancing of Existing Subordinated Notes and Issuance
of New Notes

Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Loan and Security
Agreement (as at any time amended, restated, modified or supplemented, the “Loan
Agreement”), dated May 10, 2005, by and among MasTec, Inc., a Florida
corporation (“MasTec”), and certain subsidiaries of MasTec (together with MasTec
NA and MasTec, hereinafter referred to collectively as the “Borrowers”), the
various financial institutions named in the Loan Agreement (collectively,
“Lenders”), and Bank of America, N.A., a national banking association, in its
capacity as collateral and administrative agent for the Lenders (together with
its successors in such capacity, “Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Loan Agreement.
     As described in the Loan Agreement, MasTec is currently a party to an
Indenture dated as of February 4, 1998, between MasTec and U.S. Bank National
Association, successor to First Trust National Association, as Trustee and
paying agent (the “Existing Indenture”), pursuant to which were issued MasTec’s
7-3/4% Senior Subordinated Notes due 2008 in the original principal amount of
$200,000,000 (collectively, the “Existing Subordinated Notes”).
     MasTec has advised Agent and Lenders of MasTec’s desire to repay the
Existing Subordinated Notes with a portion of the proceeds of a proposed
issuance of new Senior Notes due no sooner than 2017 in the original principal
amount of up to $150,000,000 (collectively, the “New Notes”) pursuant to an
Indenture among MasTec, as issuer of the New Notes, certain of MasTec’s
Subsidiaries, as guarantors of the New Notes, and the trustee named therein (the
“New Notes Indenture”); provided, that, the original principal amount set forth
above may be increased by an amount of up to $25,000,000 reflecting an
oversubscription of the New Notes issued under the New Notes Indenture.
     Pursuant to Section 10.1.14 of the Loan Agreement, the Borrowers are
required, on or before November 1, 2007, to defease, refinance, reserve or
otherwise pay and discharge all of the Debt evidenced by the outstanding
Existing Subordinated Notes on terms satisfactory to Agent and Lenders, but
which defeasance, refinancing, reserve, payment, or discharge is not permitted
to occur if, for the period of 30 consecutive days immediately preceding such
defeasance, reservation, payment or discharge, at the time of, and after giving
pro forma effect thereto, the amount of the Revolver Loans outstanding exceeds
$0 and Availability is less than $20,000,000.
     In light of the requirements of Section 10.1.14 of the Loan Agreement,
Borrowers have provided to Agent and Lenders a summary of the terms of the
proposed New Notes Indenture and the New Notes to be issued thereunder, and the
Borrowers’ guarantees thereof, such terms being more particularly described on
Exhibit A attached hereto (the “Refinancing Terms”), and Borrowers have
requested that Agent and Lenders (i) acknowledge that the proposed Refinancing
Terms are satisfactory to Agent and Lenders, and (ii) agree to amend the Loan
Agreement in order to permit the issuance of the New Notes,

 



--------------------------------------------------------------------------------



 



the Borrowers’ guarantees thereof, and the repayment of the Existing
Subordinated Notes, in each case subject to the Refinancing Terms (the “Proposed
Refinancing”), and waive any other restrictions in the Loan Agreement to the
Proposed Refinancing.
     Agent and Lenders are willing to (i) acknowledge and agree to the proposed
Refinancing Terms with respect to the Proposed Refinancing are satisfactory to
Agent and Lenders pursuant to the requirements of Section 10.1.14 of the Loan
Agreement, and (ii) agree to amend the Loan Agreement in order to permit the
Proposed Refinancing, and, to the extent not otherwise covered by the amendments
contained herein, waive any other restrictions in the Loan Agreement with
respect to the Proposed Refinancing, in each case on the terms and subject to
the conditions set forth herein.
     NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby severally
acknowledged, the parties hereto, intending to be bound hereby, agree as
follows:
     1. Consent to Issuance of the New Notes and the Refinancing of the Existing
Subordinated Notes; Waiver. Agent and Lenders hereby consent to the Proposed
Refinancing, including the issuance of the New Notes, the Borrowers’ guarantees
thereof, and the repayment, defeasance or redemption of the Existing
Subordinated Notes, in each case subject to the satisfaction of each the
following conditions, in form and substance satisfactory to Agent:
     (a) No Default or Event of Default exists at the time of, or will exist
immediately after giving effect to, the Proposed Refinancing;
     (b) The Proposed Refinancing is not permitted to occur if, for the period
of 30 consecutive days immediately preceding the Proposed Refinancing, at the
time of, and after giving pro forma effect thereto, the amount of the Revolver
Loans outstanding exceeds $0 and Availability is less than $20,000,000;
     (c) Agent shall have received evidence satisfactory to Agent that:
     (i) the final terms of the Proposed Refinancing contained in the New Notes
Indenture and New Notes with respect to the restrictions on and priorities of
“Indebtedness” and “Liens” are not modified from the Refinancing Terms in a
manner that is adverse to Agent and Lenders (without limiting the generality of
the foregoing, the restriction on the principal amount of indebtedness of the
“Credit Facility” (or the equivalent term defined in the New Notes Indenture)
shall not be reduced to an amount less than $200,000,000, and the New Notes
shall at all times remain unsecured except in those limited circumstances
currently described in the Refinancing Terms), and
     (ii) the Commitments under the Loan Agreement constitute a “Credit
Facility” (or the equivalent term defined in the New Notes Indenture) under the
New Notes Indenture; and
     (d) Agent shall have received evidence satisfactory to Agent that :
     (i) On the New Notes Issuance Date (as defined herein), MasTec has
delivered to the trustee for the Existing Subordinated Notes (the “Existing

-2-



--------------------------------------------------------------------------------



 



Trustee”) a notice of redemption of the Existing Subordinated Notes pursuant to
the terms of the Existing Indenture,
     (ii) As soon as practicable (but in any event not later than 24 hours)
after the New Notes Issuance Date and the delivery by MasTec of the notice of
redemption under the Existing Indenture, MasTec has either (A) paid to the
Existing Trustee a portion of the proceeds of the New Notes in an amount
sufficient to fully repay and redeem the Existing Subordinated Notes, including
all principal, interest, fees and other amounts owing in connection therewith
pursuant to the terms of the Existing Indenture (the “Existing Subordinated
Notes Redemption Amount”), or (B) deposited the Existing Subordinated Notes
Redemption Amount into a deposit or investment account with a bank or securities
intermediary acceptable to Agent (but which account shall not constitute
Collateral nor be subject to Agent’s exclusive control), and
     (iii) MasTec has certified to Agent in writing on and as of the New Notes
Issuance Date that (A) the Existing Trustee has received the notice of
redemption and that it has been delivered in compliance with the Existing
Indenture, (B) the Existing Subordinated Notes Redemption Amount is sufficient
to fully repay and redeem the Existing Subordinated Notes in compliance with the
Existing Indenture, and (C) pursuant to the terms of the Existing Indenture, the
Existing Trustee will apply the Existing Subordinated Notes Redemption Amount to
redeem the Existing Subordinated Notes on the Existing Subordinated Notes
Redemption Date (as defined herein), the date of which shall be no later than
30 days after the New Notes Issuance Date.
To the extent that any of the terms and provisions of the Loan Agreement or any
of the other Loan Documents (other than this letter agreement and the terms and
conditions set forth herein) would otherwise restrict the Borrowers’ ability to
enter into or consummate the Proposed Refinancing, including the issuance of the
New Notes, the Borrowers’ guarantees thereof, and the repayment, defeasance or
redemption of the Existing Subordinated Notes, Agent and Lenders hereby waive
the same with respect to the Proposed Refinancing.
     2. Amendments to Loan Agreement. In addition to the foregoing consent, the
parties hereto agree to amend, and hereby amend, the Loan Agreement as follows:
     (a) By adding the following new definitions to Section 1.1 of the Loan
Agreement in proper alphabetical sequence:
     Existing Indenture — the Indenture dated as of February 4, 1998, between
MasTec and U.S. Bank National Association, successor to First Trust National
Association, as Trustee and paying agent, governing the Subordinated Notes.
     Existing Subordinated Notes — MasTec’s 7-3/4% Senior Subordinated Notes due
2008 in the original principal amount of $200,000,000, issued pursuant to the
Existing Indenture, including any “Exchange Notes” issued (and as defined)
thereunder.

-3-



--------------------------------------------------------------------------------



 



     Existing Subordinated Notes Redemption Date — the date on which the
Existing Subordinated Notes are repaid in full pursuant to the terms of the New
Notes Indenture.
     New Notes — MasTec’s Senior Notes having a maturity date no sooner than
2017 in the original principal amount of no greater than $150,000,000, to be
issued pursuant to the New Notes Indenture on the New Notes Issuance Date on an
unsecured basis and otherwise on terms satisfactory to Agent and Lenders;
provided, that, the original principal amount set forth above may be increased
by an amount of up to $25,000,000 reflecting an oversubscription of the New
Notes issued under the New Notes Indenture.
     New Notes Indenture — the Indenture, among MasTec, its Subsidiaries and the
trustee named thereunder, as Trustee, governing the New Notes.
     New Notes Issuance Date — the date on which the proceeds from the New Notes
have been issued and the New Notes are received by MasTec pursuant to the terms
of the New Notes Indenture.
     Permitted Existing Indenture Covenant Violation — a default arising under
the Existing Indenture (to the extent any such default may exist on the New
Notes Issuance Date) as a result of the issuance of the New Notes or the
guarantees by Borrowers thereof, in each case so long as the trustee for the
Existing Subordinated Notes does not accelerate the Debt evidenced thereby or
otherwise exercise any of the trustee’s or note holders’ rights or remedies in
consequence thereof under the Indenture or applicable law.
     (b) By deleting from Section 1.1 of the Loan Agreement the definitions of
“Subordinated Debt”, “Subordinated Notes”, “Indenture” and “Refinancing
Conditions” and by substituting the following new definitions in lieu thereof:
     Subordinated Debt — unsecured Debt incurred by an Obligor that is expressly
subordinated and made junior to the Full Payment of the Obligations and contains
terms and conditions (including terms relating to interest, fees, repayment and
subordination) satisfactory to Agent. For the avoidance of doubt, the New Notes
(and upon the occurrence of the New Notes Issuance Date, the Subordinated Notes)
shall not constitute Subordinated Debt hereunder.
     Subordinated Notes — the Existing Subordinated Notes and, upon the
occurrence of the New Notes Issuance Date, the New Notes; provided, that, upon
the occurrence of the Existing Subordinated Notes Redemption Date and
thereafter, the term “Subordinated Notes” shall mean only the New Notes.
     Indenture — the Existing Indenture and, upon the occurrence of the New
Notes Issuance Date, the New Notes Indenture; provided, that, upon the
occurrence of the Existing Subordinated Notes Redemption Date and thereafter,
the term “Indenture” shall mean only the New Notes Indenture.

-4-



--------------------------------------------------------------------------------



 



     Refinancing Conditions — the following conditions, each of which must be
satisfied before Refinancing Debt shall be permitted under Section 10.2.3 of
this Agreement: (i) the Refinancing Debt is in an aggregate principal amount
that does not exceed the aggregate principal amount of the Debt being extended,
renewed or refinanced (or in the case of the Indenture and Subordinated Notes,
the original principal amount thereof), (ii) the Refinancing Debt has a later or
equal final maturity and a longer or equal weighted average life than the Debt
being extended, renewed or refinanced, (iii) the Refinancing Debt does not bear
a rate of interest that exceeds a market rate (as determined in good faith by a
Senior Officer) as of the date of such extension, renewal or refinancing,
(iv) if the Debt being extended, renewed or refinanced is subordinate to the
Obligations, the Refinancing Debt is subordinated to the same extent, (v) the
covenants contained in any instrument or agreement relating to the Refinancing
Debt are no less favorable to Obligors than those relating to the Debt being
extended, renewed or refinanced, and (vi) at the time of and after giving effect
to such extension, renewal or refinancing, no Default or Event of Default shall
exist.
     (c) By deleting the final clause of the definition of “Permitted Contingent
Obligations” contained in of Section 1.1 of the Loan Agreement which reads “and
other Contingent Obligations not to exceed $1,000,000 in the aggregate at any
time”, and by substituting in lieu thereof the following:
guarantees by MasTec’s now existing or hereafter created or acquired
Subsidiaries’ of the Subordinate Notes, as described in the Indenture; and other
Contingent Obligations not to exceed $1,000,000 in the aggregate at any time.
     (d) By deleting clause (z) of Section 2.1.3 of the Loan Agreement, and by
substituting in lieu thereof the following:
     (z) to defease, redeem or refinance the Subordinated Notes.
     (e) By deleting the last paragraph of Section 5.2.3 of the Loan Agreement,
beginning with “Borrowers shall permanently reduce the Commitments”, in its
entirety.
     (f) By deleting the references to “Subordinated Notes” contained in
Section 10.1.14 of the Loan Agreement, and by substituting in lieu thereof
references to “Existing Subordinated Notes”.
     (g) By deleting clause (ii) of Section 10.2.3 of the Loan Agreement in its
entirety, and by substituting the following in lieu thereof:
     (ii) the Subordinated Notes;
     (h) By deleting clause (xi) of Section 10.2.5 of the Loan Agreement in its
entirety, and by substituting the following in lieu thereof:
     (xi) the Lien of the trustee under the Indenture pursuant to the applicable
section thereof on certain property in its possession as security for payment of
fees and other amounts owing to it in its capacity as such trustee;

-5-



--------------------------------------------------------------------------------



 



     (i) By redesignating the current clause (xiv) of Section 10.2.5 of the Loan
Agreement as clause (xv) thereof and adding the following new clause (xiv) to
Section 10.2.5 of the Loan Agreement immediately following clause
(xiii) thereof:
     (xi) any Lien under the Indenture (an “Indenture Lien”) arising out of the
existence of a Lien in the same assets granted or suffered to exist by MasTec or
any of its Subsidiaries that constitutes a Permitted Lien hereunder, provided
that such Indenture Lien is granted or suffered to exist in order to prevent a
violation of the negative pledge provisions of the Indenture;
     (j) By deleting Section 12.16 of the Loan Agreement in its entirety, and by
substituting the following in lieu thereof:
     12.1.6 Other Defaults. There shall occur any default or event of default on
the part of any Obligor or any Subsidiary under (i) the Indenture (other than a
Permitted Existing Indenture Covenant Violation), or (ii) under any other
agreement, document or instrument to which such Obligor or such Subsidiary is a
party or by which such Obligor or such Subsidiary or any of their respective
Properties is bound, creating or relating to any Debt (other than the
Obligations) in excess of $2,500,000, in each case if the payment or maturity of
such Debt may be accelerated in consequence of such default or event of default
or demand for payment of such Debt may be made.
     (k) By deleting Section 15.18 of the Loan Agreement in its entirety, and by
substituting the following in lieu thereof:
     15.18 Certifications Regarding Indentures.
     (a) Each Borrower hereby certifies to Agent and Lenders that neither the
execution or performance of this Agreement by Borrowers nor the incurrence of
any Obligations pursuant to the terms of this Agreement or any of the other Loan
Documents violates any provision of the Existing Indenture, including
Sections 4.09 and 4.12 of the Existing Indenture. Each Borrower further
certifies to Agent and Lenders that (i) all of the Commitments constitute a
“Credit Facility” under the Existing Indenture, (ii) that all Obligations
collectively constitute “Senior Debt” and “Designated Senior Debt” under the
Existing Indenture, and (iii) the aggregate amount of all “Net Proceeds of Asset
Sales” applied to permanently reduce the amount of “Indebtedness” under any
“Credit Facility” (as such terms are defined in the Existing Indenture),
including the Existing Loan Agreement, on or prior to the date hereof is $0.
     (b) Upon and after the New Notes Issuance Date, each Borrower hereby
certifies to Agent and Lenders that neither the execution or performance of this
Agreement by Borrowers nor the incurrence of any Debt pursuant to the terms of
this Agreement or any of the other Loan Documents violates any provision of the
New Notes Indenture. Each Borrower further certifies to Agent and Lenders that
(i) all of the Commitments constitute a “Credit Facility” (or the equivalent
term defined in the New Notes Indenture) under the New Notes

-6-



--------------------------------------------------------------------------------



 



Indenture, and (ii) that all Obligations collectively constitute “Senior Debt”
(or the equivalent term defined in the New Notes Indenture) under the New Notes
Indenture.
     3. No Novation, etc. The parties hereto acknowledge and agree that, except
as set forth herein, nothing in this letter agreement shall be deemed to amend
or modify any provision of the Loan Agreement or any of the other Loan
Documents, each of which shall remain in full force and effect, and the Agent’s
and Lenders’ willingness to consent to the Proposed Refinancing, including the
issuance of the New Notes and the repayment of the Existing Subordinated Notes,
as set forth herein, shall not extend to, or be deemed a consent, to any other
refinancing, issuance or other transactions other than in accordance with the
terms of the Loan Agreement. This letter agreement is not intended to be, nor
shall it be construed to create, a novation or accord and satisfaction, and the
Loan Agreement as herein modified shall continue in full force and effect.
     4. Acknowledgements and Stipulations; Representation and Warranties. By its
signature below, each Borrower (a) acknowledges and stipulates that (i) the Loan
Agreement and the other Loan Documents executed by such Borrower are legal,
valid and binding obligations of such Borrower that are enforceable against such
Borrower in accordance with the terms thereof, (ii) all of the Obligations of
such Borrower are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by each Borrower), (iii) the security
interests and liens granted by such Borrower in favor of the Agent are duly
perfected, first priority security interests and liens (except with respect to
those Permitted Liens that are permitted to have priority pursuant to the Loan
Documents), and (iv) the Loan Agreement and each amendment to the Loan Agreement
heretofore entered into by the any or all of the Borrowers and any actions taken
under the Loan Agreement as thereby amended are hereby ratified and approved by
such Borrower; and (b) represents and warrants to Agent and Lenders, to induce
Agent and Lenders to enter into this letter agreement, that (i) the execution,
delivery and performance of this letter agreement has been duly authorized by
all requisite corporate or limited liability company action on the part of such
Borrower, (ii) all of the representations and warranties made by such Borrower
in the Loan Agreement and the other Loan Documents are true and correct on and
as of the date hereof, except to the extent that any such representation or
warranty is stated to relate to an earlier date, in which case such
representation or warranty shall be true and correct on and as of such earlier
date, and (iii) to the best of such Borrower’s knowledge, there exists no claim
or cause of action of any kind or nature, whether absolute or contingent,
disputed or undisputed, at law or in equity, that such Borrower has or has ever
had against Agent or any Lender arising under or in connection with any of the
Loan Documents (and to the extent there exists any such claim or cause of action
on the date hereof, the same is hereby waived by such Borrower).
     5. Miscellaneous. This letter agreement shall be governed by and construed
in accordance with the internal laws of the State of Georgia. This letter
agreement shall be binding upon an inure to the benefit of the parties and their
respective successors and assigns. This letter agreement may be executed in any
number of counterparts and by different parties to this letter agreement on
separate counterparts, each of which when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto.

-7-



--------------------------------------------------------------------------------



 



     This letter agreement shall be effective upon Agent’s receipt of
counterparts hereof duly executed by Lenders and Borrowers.

            Very truly yours


BANK OF AMERICA, N.A.,
as Agent
      By:   /s/ Dennis S. Losin         Name:   Dennis S. Losin        Title:  
SVP     

(Signatures continued on the following pages.)

-8-



--------------------------------------------------------------------------------



 



            LENDERS:


BANK OF AMERICA, N.A.,
      By:   /s/ Dennis S. Losin         Name:   Dennis S. Losin        Title:  
SVP        LASALLE BUSINESS CREDIT, LLC
      By:   /s/ Steve Friedlander         Name:   Steve Friedlander       
Title:   S.V.P.        PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Alex M. Council         Name:   Alex M. Council         Title:  
Vice President        GENERAL ELECTRIC CAPITAL CORPORATION
      By:   /s/ Mark A. Kassis         Name:   Mark A. Kassis        Title:  
Duly Authorized Signatory     

(Signatures continued on the following pages.)

-9-



--------------------------------------------------------------------------------



 



          Accepted and Agreed to:


BORROWERS:


MASTEC, INC.
    By:   /s/ Austin Shanfelter       Name:   Austin Shanfelter      Title:  
President and CEO      MASTEC TC, INC.
    By:   /s/ Austin Shanfelter       Name:   Austin Shanfelter      Title:  
President and CEO      MASTEC FC, INC.
    By:   /s/ Austin Shanfelter       Name:   Austin Shanfelter      Title:  
President and CEO      MASTEC CONTRACTING COMPANY, INC.
    By:   /s/ Alberto de Cardenas       Name:   Alberto de Cardenas     
Title:   Vice President      MASTEC MINNESOTA SW, LLC
    By:   /s/ Austin Shanfelter       Name:   Austin Shanfelter      Title:  
President and CEO      MASTEC SERVICES COMPANY, INC.
    By:   /s/ Austin Shanfelter       Name:   Austin Shanfelter      Title:  
President and CEO     

(Signatures continued on following page.)

-10-



--------------------------------------------------------------------------------



 



          MASTEC NORTH AMERICA, INC.
    By:   /s/ Austin Shanfelter       Name:   Austin Shanfelter      Title:  
President and CEO      MASTEC ASSET MANAGEMENT
COMPANY, INC.
    By:   /s/ Austin Shanfelter       Name:   Austin Shanfelter      Title:  
President and CEO      CHURCH & TOWER, INC.
    By:   /s/ Austin Shanfelter       Name:   Austin Shanfelter      Title:  
President and CEO      MASTEC OF TEXAS, INC.
    By:   /s/ Austin Shanfelter       Name:   Austin Shanfelter      Title:  
President and CEO      S.S.S. CONSTRUCTION, INC.
    By:   /s/ Austin Shanfelter       Name:   Austin Shanfelter      Title:  
President and CEO   

-11-



--------------------------------------------------------------------------------



 



         

Exhibit A
Refinancing Terms
MasTec, Inc.
$150,000,000 Senior Notes due 2017
Summary of Key Provisions

      Maturity  
10 years
   
 
Guarantors  
Each restricted subsidiary existing on the closing date (other than foreign
subsidiaries and Globetec Construction, LLC)
   
 
Guarantors  
Any future restricted subsidiary (other than a foreign subsidiary and other than
certain non-wholly owned restricted subsidiary) that guarantees any credit
facility of MasTec
   
 
Ranking  
The notes and the guarantees will be senior unsecured obligations of MasTec and
each guarantor
   
 
Optional redemption  
The notes will be redeemable during the first five years after the closing date
at 100% of their principal amount plus a make-whole premium based on treasury
rates plus 50 basis points
   
 
   
Commencing in year six, the notes will be redeemable at 100% of their principal
amount plus a premium initially equal to 1/2 of the coupon, with such premium
declining to nil in year nine.
   
 
   
Up to 35% of the notes will be redeemable during the first three years after the
closing date using the proceeds from certain equity offerings at 100% of their
principal amount plus a premium that is equal to the coupon
   
 
Change of control  
Upon a change of control, MasTec must offer to purchase the notes at 101% of
their principal amount
   
 
   
A change of control includes any person (other than the Mas family) becoming the
beneficial owner of more than 50% of the voting power of MasTec
   
 
Covenants:  
 
   
 
Covenant termination  
On the first day that the notes receive investment grade ratings from both
Moody’s and S&P, certain covenants under the indenture will terminate (including
those marked with a * below)

-12-



--------------------------------------------------------------------------------



 



      Limitation on
indebtedness*  
MasTec and any guarantor (which would not include foreign subsidiaries) may
incur unlimited indebtedness so long as after giving pro forma effect to such
incurrence and the application of the proceeds therefrom, and other proforma
adjustments for the incurrence or repayment of debt and asset sales and
dispositions MasTec’s fixed charge coverage ratio would be greater than 2:1
   
 
   
Additionally, the incurrence of certain indebtedness is permitted even if the
fixed charge coverage ratio is less than 2:1, including the following:
   
 
   
- indebtedness under credit facilities equal to the greater of (a) $200 million
or (b) the “borrowing base” (defined as 75% of A/R plus 50% of PP&E plus 50% of
inventory)
   
 
   
- capitalized lease obligations or purchase money obligations up to 5% of
MasTec’s consolidated net assets
   
 
   
- indebtedness of a foreign subsidiary up to 50% of the consolidated net assets
of any such foreign subsidiary, so long as after giving pro forma effect to such
incurrence and the application of the proceeds therefrom, and other proforma
adjustments for the incurrence or repayment of debt and asset sales and
dispositions MasTec’s fixed charge coverage ratio would be greater than 2:1
   
 
   
- indebtedness of a receivables subsidiary in a qualified receivables
transaction
   
 
   
- up to $50 million of additional indebtedness

-13-



--------------------------------------------------------------------------------



 



      Limitation on restricted
payments*  
“Restricted payments” include (1) dividend payments, (2) repurchases of MasTec’s
capital stock, (3) repayments of subordinated indebtedness more than one year
prior to maturity, and (4) investments other than “permitted investments”
   
 
   
MasTec and any restricted subsidiary may not make any restricted payment unless
(a) there is no default under the indenture, (b) MasTec could incur at least $1
of debt under the 2:1 fixed charge coverage ratio test, and (c) MasTec has room
in its “restricted payments build-up” (equal to (i) 50% of adjusted consolidated
net income plus (ii) cash and non-cash proceeds received from issuances of
capital stock plus (iii) net reductions in restricted investments plus (iv)
proceeds from the sale of convertible debt that has been converted into capital
stock)
   
 
   
Additionally, certain restricted payments are permitted, including:
   
 
   
- repurchases of capital stock from officers, directors and employees not to
exceed $3 million per year (with unused amounts carried forward into subsequent
years, subject to a maximum of $6 million in any year)
   
 
   
- repurchases of capital stock not to exceed $5 million for distribution to an
employee benefit plan
   
 
   
- other restricted payments up to $25 million
   
 
   
- There is no basket for a regular quarterly dividend. Any such dividend would
need to come from the restricted payments build-up described above
   
 
   
“Permitted investments” include:
   
 
   
- unlimited investments in a person (including a joint venture) that is or will
become (as a result of the investment) a restricted subsidiary (which must be at
least majority-owned)
   
 
   
- loans to employees and officers not to exceed $2 million
   
 
   
- investments in a person engaged in a permitted business not to exceed the
greater of (a) $50 million or (b) 10% of MasTec’s consolidated net assets
   
 
   
- the remaining installment payments for Direct Star (up to $[ ] million) and
ongoing investments to fund working capital of Direct Star in proportion to the
Company’s equity interest, and pursuant to the joint venture agreement
   
 
   
- other investments up to $5 million
   
 
Limitation on liens  
No liens securing indebtedness or trade payables are permitted unless the notes
are equally secured, subject to certain exceptions including:
   
 
   
- liens securing credit facilities allowed under the debt covenant equal to the
greater of (a) $200 million or (b) the borrowing base described above
   
 
   
- liens on property and assets of foreign subsidiaries to secure debt of foreign
subsidiaries permitted under the debt covenant
   
 
   
- liens securing the $50 million general indebtedness basket
   
 
   
- purchase money liens and liens on Capital and Operating leases
   
 
   
Accordingly, the Company will not be able to incur secured debt to finance
acquisition in excess of the credit facility basket described above even if it
is in compliance with the 2:1 fixed charge coverage ratio test

-14-



--------------------------------------------------------------------------------



 



      Limitation on
transactions with
affiliates*  
Transactions with affiliates must be on fair and reasonable terms
   
 
   
Transactions over $5 million require approval by a majority of disinterested
members of the board of directors
   
 
   
Transactions over $25 million require delivery of a fairness opinion
   
 
Limitation on dividend
restrictions*  
Limitations on the ability of restricted subsidiaries to pay dividends, repay
indebtedness to MasTec, make loans to MasTec or transfer its property or assets
to MasTec are not permitted, subject to exceptions including:
   
 
   
- restrictions existing on the closing date
   
 
   
- customary restrictions in indebtedness permitted to be incurred under the
indenture
   
 
   
- customary provisions in joint venture agreements
   
 
Limitation on asset sales*  
If MasTec or a restricted subsidiary sells (a) capital stock of a restricted
subsidiary, (b) all or substantially all of the assets of an operating unit or
business, or (c) other assets outside of the ordinary course of business (in
each case subject to a $5 million minimum threshold) then:
   
 
   
- MasTec must receive fair market value;
   
 
   
- at least seventy-five percent (75%) of the consideration must be cash or cash
equivalents; and
   
 
   
- MasTec must within 12 months apply the proceeds to (a) permanently repay
[secured] indebtedness or (b) invest in replacement assets.
   
 
   
If any excess proceeds not applied in accordance with (a) and (b) above reach
$10 million, then MasTec must use such excess proceeds to offer to repurchase
the notes at 100% of their principal amount
   
 
Limitation on mergers*  
MasTec may not merge with another person or sell all or substantially all of its
assets to another person unless:
   
 
   
- the surviving entity is a U.S. corporation and assumes MasTec’s obligations
under the notes
   
 
   
- there is no default under the indenture
   
 
   
- after giving pro forma effect to such transaction, the surviving entity could
incur $1 of indebtedness under the 2:1 fixed charge coverage ratio test
   
 
   
* note — only the $1 of indebtedness requirement under this covenant would
terminate upon the attainment of investment grade status
   
 
Reporting  
MasTec must call reports with the SEC within 15 days of the due date. If filing
is late, such late filing would result in an Event of Default after a 60 day
grace period for covenant defaults

-15-



--------------------------------------------------------------------------------



 



      Events of default  
Events of default include the following:
   
 
   
- default in payment of the principal of the notes
   
 
   
- default in payment of interest on the notes, with a 30 day grace period
   
 
   
- default in other covenants under the indenture, generally with a 60 day grace
period
   
 
   
- acceleration of other indebtedness — $20 million threshold, with a 30 day
grace period
   
 
   
- judgment default — $20 million threshold, with a 30 day grace period
   
 
   
 
   
Note: Definitions are not covered

-16-